Case 2:16-md-02687-MCA-MAH Document 1465-10 Filed 12/11/20 Page 1 of 43 PageID:
                                 37765




                            EXHIBIT 9
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                       1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 1 of 42
                                                                       2 of
                                                                         PageID:
                                                                            43 PageID:
                                                                                  309381
                                     37766


 1                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
 2                            Civil No. 2:16-md-02687(JLL)

 3
           - - - - - - - - - - - - - - - -X
 4                                        :
           LIQUID ALUMINUM SULFATE        :              TRANSCRIPT OF
 5         ANTITRUST LITIGATION           :               PROCEEDINGS
                                          :             November 14, 2018
 6         - - - - - - - - - - - - - - - -X             Newark, New Jeresy

 7

 8

 9

10

11         B E F O R E:

12                           THE HONORABLE JOSE L. LINARES,
                                      CHIEF JUDGE
13

14

15

16

17

18

19             Pursuant to Section 753 Title 28 United States Code, the
           following transcript is certified to be an accurate record
20         as taken stenographically in the above-entitled proceedings.

21         s/Phyllis T. Lewis, CCR, CRCR
            - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
22                        PHYLLIS T. LEWIS, C.C.R., C.R.C.R.
               Official Court Reporter - United States District Court
23                            Newark, New Jersey 07101
                                   (732) 735-4522
24

25




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                       1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 2 of 42
                                                                       3 of
                                                                         PageID:
                                                                            43 PageID:
                                                                                  309392
                                     37767


 1         A P P E A R A N C E S:

 2                    CARRELLA, BYRNE, CECCHI,
                      OLSTEIN, BRODY & AGNELLO, PC
 3                    5 Becker Farm Road
                      Roseland, New Jersey 07068
 4                    973-994-1700
                      BY: JAMES E. CECCHI, ESQ.,
 5                    Attorneys for Direct Purchaser Class Plaintiffs.

 6
                      LITE, DE PALMA, GREENBERG
 7                    570 Broad Street
                      Newark, New Jersey 07102
 8                    973-623-3000
                      BY: BRUCE D. GREENBERG, ESQ.
 9                    Attorneys for Plaintiffs.

10
                      MILLER LAW, LLC
11                    115 S. LaSalle Street
                      Chicago, Illinois 60603
12                    312-332-3400
                      BY: MARVIN A. MILLER, ESQ.
13                    Attorneys for the Indirect Purchaser Plaintiffs.

14
                      STEARNS, WEAVER, MILLER,
15                    WEISSLER, ALHADEFF & SITTERSON, PA
                      150 West Flagler Street
16                    Miami, Florida 33130
                      305-769-4102
17                    BY: JAY SHAPIRO, ESQ.
                      Attorneys for the Indirect Class Plaintiffs.
18

19                    MILBERG, LLP
                      One Pennsylvania Plaza
20                    New York, New York 101119
                      212-594-5300
21                    BY: SANFORD P. DUMAIN, ESQ.
                      Attorneys for Charlotte Plaintiffs.
22

23

24

25




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                       1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 3 of 42
                                                                       4 of
                                                                         PageID:
                                                                            43 PageID:
                                                                                  309403
                                     37768


 1         A P P E A R A N C E S       (Continued)

 2                    BALLARD SPAHR, LLP
                      1735 Market Street
 3                    Philadelphia, Pa 19103
                      215-864-8170
 4                    BY: JAY N. FASTOW, ESQ.
                           JASON A. LECKERMAN, ESQ.
 5                    Attorneys for Virginia Direct Action Plaintiffs.

 6
                      KIRKLAND & ELLIS, LLP
 7                    300 North LaSalle Street
                      Chicago, Illinois 60654
 8                    312-882-2350
                      BY: JAMES H. MUTCHNIK, ESQ.
 9                    Attorneys for Defendants,
                      GEO Specialty Chemicals and Brian Steppig.
10

11                    FOLEY HOAG, LLP
                      1555 Seaport Boulevard
12                    Boston, Ma. 02219
                      617-832-1163
13                    BY: NICHOLAS THEODOROU, ESQ.
                      Attorneys for Defendant,
14                    Kenneth Ghazey.

15
                      FRANK NEWELL, ESQUIRE (Via telephone)
16                    312-588-7085
                      Attorney for Objector/Intervenor,
17                    Lawrence McShane.

18

19

20

21

22

23

24

25




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                       1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 4 of 42
                                                                       5 of
                                                                         PageID:
                                                                            43 PageID:
                                                                                  309414
                                     37769


 1                    THE CLERK:     All rise.

 2                    THE COURT:     Counsel, you may be seated.

 3                    I'll be right with you.       I am trying to figure out,

 4         this objector wanted to dial in and participate, and I was

 5         trying to figure that out in there before I came out.

 6                    MR. CECCHI:     Thank you, Judge.

 7                    MR. MUTCHNIK:     Thank you, your Honor.

 8                    THE COURT:     Are you going to call him from here

 9         now?

10                    THE CLERK:     Yes.

11                    (Phone call placed to Frank Newell, Esquire)

12                    MR. NEWELL:     This is Frank Newell.

13                    THE COURT:     Yes.   Hi, Mr. Newell.

14                    This is Judge Linares.       I am on the bench now, so

15         we got you on the phone.

16                    MR. NEWELL:     Great.

17                    Thank you, your Honor.

18                    THE COURT:     All right.

19                    We are going to lower the volume here.           You are the

20         loudest guy in the courtroom.          That's not good --

21                    MR. NEWELL:     Oh, sorry.

22                    THE COURT:     -- I need to be the loudest guy.

23                    (Laughter)

24                    All right.     So this is In The Matter of Liquid

25         Aluminum Sulfate Antitrust Litigation, Docket No.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                       1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 5 of 42
                                                                       6 of
                                                                         PageID:
                                                                            43 PageID:
                                                                                  309425
                                     37770


 1         2:16-MD-2687, and today is the scheduled date for the final

 2         fairness hearing in connection with this proposed

 3         settlement.

 4                    Counsel, your appearances for the record, please.

 5                    Mr. Newell, we will get to you last.

 6                    Go ahead.

 7                    MR. CECCHI:     Good morning, your Honor.

 8                    James Cecchi, Carella, Byrne on behalf of the

 9         direct purchaser class.

10                    MR. MILLER:     Good morning, your Honor.

11                    Marvin Miller on behalf of the indirect purchaser

12         class.

13                    MR. SHAPIRO:     Good morning, your Honor.

14                    Jay Shapiro from the Stearns Weaver firm also on

15         behalf of the indirect purchaser class.

16                    THE COURT:     All right.    Let's all just keep your

17         voices up, so Mr. Newell can hear you on the phone, okay?

18                    MR. FASTOW:     Good morning, your Honor.

19                    Jay Fastow from Ballard Spahr on behalf of direct

20         action plaintiffs, and in particular today I think we have

21         ten Virginia direct action plaintiffs.

22                    THE COURT:     Good morning.

23                    MR. MUTCHNIK:     I'm Jim Mutchnik, your Honor, from

24         Kirkland & Ellis on behalf of GEO Specialty Chemicals, the

25         defendant, and an individual defendant, Brian Steppig as




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                       1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 6 of 42
                                                                       7 of
                                                                         PageID:
                                                                            43 PageID:
                                                                                  309436
                                     37771


 1         well.

 2                     MR. THEODOROU:     Good morning, your Honor.

 3                    Nicholas Theodorou representing defendant, Ken

 4         Ghazey.

 5                    THE COURT:     All right.

 6                    And, Mr. Newell, do you want to enter your

 7         appearance?

 8                    MR. NEWELL:     Yes.

 9                    Frank Newell on behalf of objector/intervenor,

10         Lawrence McShane.

11                    THE COURT:     Okay.

12                    So I want to place on the record just a little

13         background information before we begin, and I give the floor

14         to first the plaintiffs' side, and then the defense

15         regarding this matter.

16                     As we all know, this case is an MDL based

17         litigation.     The allegations here are that the defendants

18         participated in a conspiracy to allocate customers and fix

19         prices in the market for liquid aluminum sulfate from

20         January of 1997 through or about the end of February of

21         2011.

22                    The direct purchasers I think filed a complaint

23         back in October of 2015, and the indirect purchasers filed

24         their complaint in May of 2017.

25                    In December of 2016, many of the defendants moved




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                       1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 7 of 42
                                                                       8 of
                                                                         PageID:
                                                                            43 PageID:
                                                                                  309447
                                     37772


 1         to dismiss the indirect purchasers and direct purchasers'

 2         consolidated class action complaints.           The Court eventually

 3         denied those motions, and following the Court's denial of

 4         the defendants' motion to dismiss, in July of 2017 the

 5         parties engaged in discovery and eventually went through a

 6         settlement process, including formal mediation and a Court

 7         led settlement conference as well.          Throughout this process,

 8         it is worth noting that the defendant, GEO, was in the midst

 9         of Chapter 11 bankruptcy proceedings.

10                    In June of this year, the settling parties advised

11         the Court that they had finalized the terms of the direct

12         purchasers' settlement agreement.          The direct purchasers'

13         agreement was filed with the Court on June 15th of 2018.

14         The Court granted preliminary approval of that settlement

15         agreement on July 19th of 2018.

16                    Then the indirect purchasers' agreement was

17         finalized on June 15th of this year, and it was filed with

18         the Court on June 29th of this year, and it was

19         preliminarily approved by the Court on July 19th of 2018.

20                    The settlement involves defendant, GEO.           I believe

21         Ghazey, am I pronouncing that correctly?

22                    MR. MUTCHNIK:     Yes, your Honor.

23                    THE COURT:     -- Ghazey and Mr. Steppig, which I

24         guess we will refer to them as the GEO settling parties

25         today.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                       1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 8 of 42
                                                                       9 of
                                                                         PageID:
                                                                            43 PageID:
                                                                                  309458
                                     37773


 1                    That is where we are, and the Court then received

 2         an objection by Mr. Newell on behalf of his client and has

 3         considered same and will consider any comments Mr. Newell

 4         wants to make.

 5                    I have no received no other objections.

 6                    Has either side received any other objections,

 7         other than the one filed by Mr. Newell?

 8                    MR. CECCHI:     No, your Honor.

 9                    MR. MUTCHNIK:     No, your Honor.

10                    MR. MILLER:     No, your Honor.

11                    THE COURT:     Okay.   So that is where we stand today.

12                    I also understand that the settlement may be

13         affected in terms of value I think depending on the

14         reorganization of what ends up happening with the GEO

15         reorganization.

16                    Is that correct, Mr. Cecchi?

17                    MR. CECCHI:     It is, your Honor.

18                    THE COURT:     So when you make your presentation, you

19         may want to highlight to the Court exactly how that would

20         work out, okay?

21                    MR. CECCHI:     Right.

22                    THE COURT:     So without further ado, I will let you

23         speak.

24                    MR. CECCHI:     Thank you, Judge.

25                    The process that led to the settlement, which we




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
      2:16-md-02687-MCA-MAH Document
                             Document1184
                                      1465-10
                                           FiledFiled
                                                 01/04/19
                                                      12/11/20
                                                            PagePage
                                                                 9 of 42
                                                                      10 PageID:
                                                                         of 43 PageID:
                                                                                 30946
                                                                                     9
                                     37774


 1         are pleased to present to your Honor, started right outside

 2         of this courtroom in June of 2016 in a meeting between Mr.

 3         Mutchnik and myself.

 4                   I think in terms of highlighting the reasonableness

 5         and fairness of this settlement, I just want to briefly

 6         focus because there are no substantive objections either to

 7         the fairness of the settlement or to the request for fees,

 8         which I will briefly touch upon.        But under Girsh, one of

 9         the most important factors your Honor looks at is ability to

10         pay, withstand a greater judgment.

11                   From the beginning, as your Honor pointed out, GEO

12         indicated that there was a significant concern on behalf of

13         GEO about ability to pay a large judgment in terms of its

14         ability to continue as a going concern.

15                   What the direct purchaser class and myself, Mr.

16         Neuwirth and Mr. Winston from the Quinn Emanuel firm did is

17         we had a long process with Mr. Mutchnik and his client, both

18         through Mr. Mutchnik directly with his client and other

19         folks, to do a deep detailed analysis of the financial

20         condition of the defendant, to do an assessment of what they

21         actually could pay and what would be fair and reasonable to

22         the direct purchaser class.

23                   In connection with that process, Judge, it is

24         important to know we met with their financial consultants.

25         We retained financial consultants.         We requested and




               PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 10 of11
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30947
                                                                                    10
                                     37775


  1        received financial information, and we ultimately came to an

  2        assessment that albeit there was a real concern as to where

  3        GEO was heading.

  4                   So one of the things that I think the direct

  5        purchaser class is most pleased with or proud of in this

  6        settlement, and I want to credit Mr. Mutchnik as well, is

  7        that we were able to craft something that got appropriate

  8        compensation to the direct purchaser victims, but allowed

  9        GEO to continue, allowed GEO to fund this settlement and

10         allowed GEO to continue as a going concern.

11                    One of the prime mechanisms that we came up with to

12         do that was it appeared to the direct purchaser team, myself

13         and Mr. Neuwirth, that at some point GEO was owned by -- the

14         primary equity participants are three funds, one of which is

15         named Solis.    One is BlackRock, who I am sure you are aware

16         of, and Deutch Bank.      They have a large equity stake in this

17         company.    We believe that at some point there would be the

18         possibility that they would want to exit that position

19         through a sale.

20                    So the way we structured this deal is there is a

21         guaranteed cash component, which is about $10.6 million,

22         plus equity participation, and there is a sliding scale

23         about how the direct purchaser class participates, the

24         indirect purchaser class participates, depending upon the

25         value of that sale.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 11 of12
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30948
                                                                                    11
                                     37776


  1                   What we also did, and we negotiated in a way that

  2        we felt that we were going to get the full value of what we

  3        negotiated for, which would be $13.8 million on the sale.

  4        So the total value to us, if there is a sale, will be 24.

  5        The guaranteed is the 10.6.

  6                   What we also negotiated, Judge, was in the event

  7        that GEO did not settle, but that it turned its business

  8        around in a dramatic fashion and became a highly profitable

  9        entity, the direct purchaser class would participate through

10         a formula based on GEO's EBITDA, cash payments would be made

11         to us.    So that was sort of an insurance policy that we

12         negotiated in case they didn't sell, but they turned around,

13         they became profitable, and we didn't buy a pig in a poke,

14         so that process took a long time.

15                    THE COURT:    So you will get a percentage of the

16         profits based on --

17                    MR. CECCHI:    Correct.    If, if, if there is no sale.

18                    THE COURT:    The "if" is if they become a profitable

19         concern going forward, and there's no sale.

20                    MR. CECCHI:    Correct.    And that was really an

21         insurance policy, but we were confident that our financial

22         analysis confirmed what they told us, that, you know,

23         they --

24                    THE COURT:    What is the status of this potential

25         sale now?




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 12 of13
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30949
                                                                                    12
                                     37777


  1                   MR. CECCHI:    Well, I am going to let Mr. Mutchnik

  2        address that, but I believe within the first and second

  3        quarter of the new year, there is going to be a process,

  4        but --

  5                   THE COURT:    All right.    We will wait for Mr.

  6        Mutchnik's turn.

  7                   MR. CECCHI:    So in terms of assessing the fairness,

  8        it's a creative settlement, but I think it is an outstanding

  9        settlement, because I think ultimately it is going to fully

10         compensate -- not fully compensate -- fairly and adequately

11         compensate our clients, but it also serves another purpose,

12         right?

13                    It allows -- it allowed GEO to survive.

14                    Could we have gone to trial?

15                    Could we have got a judgment that would put them

16         out of business?

17                    Probably, we could have done that.        But I don't

18         think that would have made much sense for them or for our

19         clients.

20                    I want to point out another aspect of what we have

21         asked your -- what we requested in terms of the fee request.

22         The cash payments, the guaranteed cash payments are

23         structured in three tranches.         The largest will be within a

24         period of time, if your Honor grants final approval, that to

25         us is about $6 million, and then two payments on the yearly




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 13 of14
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30950
                                                                                    13
                                     37778


  1        anniversary of the final judgment.

  2                   What we have asked your Honor is today to grant our

  3        fee request in total, but what we have said is we are only

  4        going to take from that first tranche our expenses, and we

  5        are going to distribute the balance to the class.           Direct

  6        purchaser counsel will wait until next year and the year

  7        after --

  8                   THE COURT:    So there is going to be six and then

  9        two and two -- well, two plus and two plus, right?

10                    MR. CECCHI:    I can give you the exact numbers,

11         Judge.   It's in the papers.

12                    THE COURT:    Yes, I saw them.

13                    Let me ask you this other question.

14                    MR. CECCHI:    Yeah.

15                    THE COURT:    Then the proposal is for the Court to

16         approve the entirety of the 33.3 percent or whatever?

17                    MR. CECCHI:    Correct.

18                    THE COURT:    Now, with the caveat that you would

19         only be, out of the six-million-dollar payment, the first

20         payment, you would only take your expenses --

21                    MR. CECCHI:    Correct.

22                    THE COURT:    -- and then the legal fees will come

23         out, I guess, one-half on the first anniversary and the

24         other half on the second anniversary?

25                    MR. CECCHI:    Well, what we said in the papers was




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 14 of15
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30951
                                                                                    14
                                     37779


  1        pro rata, so we will do some calculation.

  2                   The second payment is smaller than the third

  3        payment, so we will do a pro rata, and we will inform your

  4        Honor when we take those payments of what we are doing.

  5                   But your Honor is correct.      What we've asked is an

  6        order granting our fee request in total and granting the fee

  7        request in the event that the sale is effectuated, and we

  8        put in the analysis, and we have if the total settlement

  9        is -- comes in, the 24 million, I mean, I think our fee

10         request will be $10 million.       We have $17 million in

11         lodestar right now.      So in terms of doing an analysis, the

12         fee is clearly appropriate under the relevant factors in our

13         judgment.

14                    And what we think we should do because there are

15         other settlements that are lined up behind this one, we will

16         keep your Honor apprised through each application of where

17         we are in terms of what has come in, what the lodestar is,

18         so your Honor can be always fully informed about where we

19         are on that.

20                    I did want to briefly -- we briefed the issue.          I

21         know Mr. McShane's counsel is on the phone.          I wanted to

22         briefly address Mr. McShane.

23                    THE COURT:    Well, before we get to Mr. McShane,

24         opt-outs, what was the percentage of opt-outs?          I know it

25         was very small.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 15 of16
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30952
                                                                                    15
                                     37780


  1                   MR. CECCHI:    It is tiny.

  2                   I think we have ten, right, Jim, in addition to --

  3                   MR. MUTCHNIK:    Your Honor, I can address that.

  4                   THE COURT:    Okay.    Then I will wait for you.

  5                   MR. MUTCHNIK:    Well, I can answer it --

  6                   THE COURT:     Okay.   Go ahead.     What is it?

  7                   I know it was very small.      I remember reading in

  8        the papers.    Was it .5 percent or something?

  9                   MR. MUTCHNIK:    It is a small number over all of the

10         direct purchaser class.      The vast majority are separately

11         represented either by Mr. Fastow of Ballard Spahr or by

12         either the American Water Plant, which we settled with,

13         International Paper is another opt-out resolved, actually

14         leaving just four other entities that opted out, three of

15         which GEO had no sales to.        All they wanted was sales, which

16         was a very small amount of the total I think representing

17         less than a fraction of one percent of the total.

18                    THE COURT:    That is what I thought.

19                    MR. CECCHI:    Also in terms of the opt-outs, it is

20         important, as your Honor knows, the vast bulk of the

21         entities that we are calling opt-outs had filed direct

22         actions and participated in the settlement through the

23         opt-out process.     So only the new opt-outs really are the

24         ones that Jim identified, so --

25                    THE COURT:    Right.    Thank you.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 16 of17
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30953
                                                                                    16
                                     37781


  1                   Now, you wanted to address Mr. McShane?

  2                   MR. CECCHI:    Yes, your Honor.

  3                   THE COURT:    I understand he is a qui tam action.

  4                   MR. CECCHI:    Right.

  5                   So Mr. McShane seeks to intervene under Rule 24,

  6        and what the rule talks about and what it tries to permit in

  7        my reading of the case law is that somebody like Mr. McShane

  8        can come and intervene when there is some -- something that

  9        he needs to protect that is not being protected, that there

10         is an interest that is being impaired by virtue of his lack

11         of presence here.

12                    I want to highlight two points.       The entities that

13         were harmed here, right, by virtue of the antitrust

14         conspiracy are the municipalities and other direct

15         purchasers of Liquid Alum.

16                    In connection with the settlement, your Honor

17         directed direct notice to every single one of those

18         entities, the actual owners of the claim, the actual people

19         who were harmed by the antitrust conspiracy.          Not one of

20         those entities came forward and said to your Honor or to

21         counsel, "Oh, wait a minute, you know, Mr. McShane

22         represents us, or we think Mr. McShane should intervene and

23         represent us in that process."

24                    They did something totally different.        They did not

25         opt out of the settlement.       They participated in the




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 17 of18
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30954
                                                                                    17
                                     37782


  1        settlement demonstrating their independent judgment as the

  2        holders of the claim, the actual owners of the claim, that

  3        this is a good settlement, and they want to participate.

  4                   So the prong of Rule 24 that talks about is there

  5        an interest being impaired here is clearly not satisfied,

  6        because the people who have been harmed have spoken to your

  7        Honor and have said, we are staying in this case.

  8                   They could have opted out.      They could have done a

  9        whole bunch of other things.       Indeed, Mr. Fastow will

10         address his clients.

11                    Some of the clients that McShane says he

12         represents, Mr. Fastow actually represents and entered into

13         settlements on behalf of them.        He will point out which

14         clients in Virginia and elsewhere he has direct

15         relationships with and entered into direct settlements with

16         the defendant.

17                    So perhaps the most important prong of the Rule 24

18         inquiry is not satisfied.

19                    So what does Mr. McShane say?

20                    He says:   Well, I have some interest that is being

21         impaired here.     I might not get paid in my qui tam cases.

22                    Well, unfortunately or fortunately, that is not an

23         interest under Rule 24 that permits intervention as of

24         right.   We have cited the case law in our brief which

25         supports that position.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 18 of19
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30955
                                                                                    18
                                     37783


  1                   There are also two other fundamental problems here

  2        with Mr. McShane's application to intervene and his

  3        objection.     In every Federal Court case, as your Honor

  4        knows, you need standing to come to court and say "Do

  5        something for me."

  6                   Mr. McShane is not member of this class.         He is not

  7        a member of any of the classes at issue here today.           He is

  8        not a direct purchaser.      He never purchased liquid alum, so

  9        he is not within the contours of the class definition.            So

10         under the case law, he can't come and object.          He has no

11         standing, and indeed, he has no standing as an indirect

12         purchaser, because he is not an indirect purchaser of liquid

13         alum, and it is important to know that we did ask his

14         counsel some questions when we received the objection, one

15         of which is:    Did you ever purchase liquid alum?

16                    Are you a class member?

17                    Well, we didn't get any information that he was.

18         So, indeed, he is not, so he has no standing.

19                    And finally, the final impediment to intervention

20         and his objection, and I always hesitate to say this to an

21         Article III Federal Judge, the relief he is asking, he

22         really can't get here.      He is asking your Honor to rewrite

23         the settlement agreement, to rewrite the release, but the

24         settlement agreement and the release is a bargain we struck,

25         the direct purchaser class and the defendant.          It is the




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 19 of20
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30956
                                                                                    19
                                     37784


  1        agreement we made.

  2                   Now, your Honor can say:      Well, I don't like this

  3        settlement, and I am not going to approve it.

  4                   But you can't do what McShane is asking, which is

  5        to rewrite the release in his favor when that is not the

  6        bargain we struck.

  7                   So for all of those reasons, I don't think Mr.

  8        McShane should be permitted to intervene.          He doesn't have

  9        standing, and his objection is not well taken, and it is not

10         legally supported.

11                    Judge, I can talk about the substantive settlement,

12         if you want, but as I noted, there are no real substantive

13         objections.    I think it is an excellent result given all of

14         the factors, and the direct purchaser class is pleased to

15         ask your Honor to approve it.

16                    Thank you.

17                    THE COURT:    Thank you.

18                    Anybody else on the plaintiffs' side?

19                    MR. MILLER:    Yes, your Honor.

20                    Marvin Miller on behalf of the indirect purchasers.

21                    I dare say the benefit of batting second is Jim has

22         adequately filled in, in our view, all of the pertinent

23         information that we would present.        There are some key

24         differences with our settlement.

25                    First of all, we have structured ours similar to




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 20 of21
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30957
                                                                                    20
                                     37785


  1        what the direct purchasers have with the exception of we

  2        receive our guaranteed cash payments in two installments

  3        with a contingency on the back end.        As Jim said, Mr.

  4        Mutchnik, I believe said or will say, those funds will

  5        become available shortly, if your Honor approves our

  6        settlement.

  7                   Second:   We also went through a detailed financial

  8        analysis of GEO's condition.       We believe that that is really

  9        the key to what drove our settlement given the fact that

10         there has been a guilty plea by GEO.

11                    One very important factor that we considered is the

12         cooperation that has to be given by GEO and Mr. Ghazey and

13         Mr. Steppig.

14                    With regard to fees, as your Honor may have noted,

15         we are not asking for fees at this time.         We are going to

16         take all of the funds that come in, hopefully we will have

17         resolution with the other defendants, and we will take our

18         pool and add it to that, and then we will ask for fees at

19         that time, if it is appropriate.

20                    THE COURT:    So there no request for fee approval on

21         your end at this point?

22                    MR. MILLER:    That's correct, not at this point.

23                    With regard to out-opts, we only received two

24         opt-outs in addition to what Mr. Fastow's clients have, so

25         we are not even sure if some of those have an interest in




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 21 of22
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30958
                                                                                    21
                                     37786


  1        the case.    The language that we saw was to the extent that

  2        there were any purchasers, but we have not seen any

  3        information from the opt-outs.

  4                   THE COURT:    All right.    Thank you.

  5                   MR. MILLER:    Thank you.

  6                   THE COURT:    Anybody else on the plaintiffs' side?

  7                   MR. SHAPIRO:    Your Honor, I would just add one

  8        thing on the McShane objection with respect to the IPPs --

  9                   THE COURT:    Could you keep your voice up, please,

10         Counsel?

11                    MR. SHAPIRO:    I'm sorry?

12                    THE COURT:    Keep your voice up.

13                    MR. SHAPIRO:    I will, your Honor.

14                    THE COURT:    I want to make sure the court reporter

15         can hear you.

16                    MR. SHAPIRO:    Forgive me.

17                    This is Jay Shapiro on behalf of the indirect

18         purchaser class.

19                    As Mr. Cecchi just noted, we don't believe, like

20         Mr. Cecchi articulated, that McShane has derivative standing

21         on behalf of the municipalities to assert objections in this

22         case.

23                    But with respect to the IPPs, it is even more

24         attenuated, because the purported -- the municipalities,

25         which he purports to represent, he has not come forward with




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 22 of23
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30959
                                                                                    22
                                     37787


  1        evidence that even those municipalities purchased indirectly

  2        and are part of the class, so he doesn't have standing on

  3        his own for the reasons that Mr. Cecchi articulated.           But he

  4        doesn't have -- even in the municipalities he purports to

  5        represent, they don't have standing because there is no

  6        evidence that they ever purchased indirectly, and we asked

  7        Mr. McShane's counsel for evidence, and this is all in the

  8        papers, we asked him for any evidence that there was ever an

  9        indirect purchase during the class period, and he came

10         forward with none.

11                    So for all of the reasons articulated by Mr.

12         Cecchi, plus that additional reason with respect to the

13         indirect purchaser class, he has got no standing to object

14         to our settlement.

15                    Thank you.

16                    THE COURT:    Very well.

17                    MR. FASTOW:    Thank you, your Honor.

18                    Jay Fastow for the Virginia direct action

19         plaintiffs we identified in our papers.

20                    I am just here to address the objector, just a few

21         points in addition to our brief.

22                    One is:   He can't object for us, for the Virginia

23         direct action plaintiffs, because we are opt-outs --

24                    THE COURT:    Because of what?

25                    MR. FASTOW:    -- because we are opt-outs.       There is




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 23 of24
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30960
                                                                                    23
                                     37788


  1        no basis for opt-outs to object, simply to opt out.

  2                   If he purports to stand in our shoes, well, our

  3        shoes can't object because we already opted out of the

  4        proposed settlement class.

  5                   In his later -- latest -- what he says, he seems to

  6        want to object to our settlement, but he can't object to our

  7        settlement.    Our settlement is not a class settlement.          It

  8        is not before the Court.       There is no basis to object to

  9        that.

10                    He also seems to want to object saying -- he cites

11         a couple of the Virginia Fraud Against Taxpayer Act statutes

12         that refer to dismissal of those qui tam claims, and he

13         seems to raise that in his objection here.

14                    But just to be clear, no one here is asking this

15         Court to dismiss his Virginia State Court qui tam case.

16         That is in Virginia.      This Court is addressing the issues

17         before it, but that case is not before it, so there is no

18         request for a dismissal in this court of that case.

19                    We are actually asking for dismissal of the

20         Virginia qui tam case in Virginia.        That is where the issue

21         should be addressed.      This Court doesn't have that case to

22         address.

23                    THE COURT:    Well, I don't have that case, and I

24         don't have your settlement either.

25                    MR. FASTOW:    That's exactly the point, so he can't




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 24 of25
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30961
                                                                                    24
                                     37789


  1        object to that.

  2                   And the last point is, as we explained in our

  3        papers, he doesn't represent us.        He purports to, but he

  4        doesn't represent us.

  5                   We have explained how he tries to take the

  6        definition of the term commonwealth under the Virginia

  7        fair -- Fraud Against Taxpayer Act Statute.          He likes it for

  8        purposes of trying to bring the case on behalf of our group,

  9        but then he says he doesn't like that same definition for

10         the next sub paragraph, it says he has to give us notice,

11         advanced notice and information and opportunity to take

12         action.

13                    That he doesn't want to do.       In his latest paper

14         what he says is:     Oh, no, the term commonwealth is

15         synonymous with the term attorney general, and there are a

16         lot of answers to that, but the easiest one is that is not

17         the approach of the Virginia legislature.

18                    In Section 8.01-216.2, that is the definitional

19         section of the statute, the Virginia Fraud Against Taxpayer,

20         there are definitions.      There is a definition of the term

21         "Commonwealth," and it's a very separate definition of the

22         term "Attorney General."       It defines Commonwealth to include

23         the Commonwealth of Virginia, any agency of State Government

24         in any political subdivision of the Commonwealth, and he

25         likes the part "political subdivision" to purport to bring




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 25 of26
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30962
                                                                                    25
                                     37790


  1        suit for say the City of Richmond, but then he doesn't like

  2        that part when it says you have to give notice and an

  3        opportunity to act and information to the political

  4        subdivision.

  5                   The statute separately defines "Attorney General."

  6        He's saying there's synonymous, but they are very different

  7        definitions.    "Attorney General" is defined to mean the

  8        Attorney General of Virginia, the Chief Deputy, other

  9        deputies, counsels or assistant attorneys general employed

10         by the Office of the Attorney General and designated by the

11         Attorney General to act pursuant to this article.

12                    So when he looks at the statute, and he says under

13         Section 8.01-216.5A, he can bring a case he purports on

14         behalf of the Commonwealth, because it includes political

15         subdivision, well, in the very next subsection it says:            He

16         must give notice, information and an opportunity to act to

17         the Commonwealth.

18                    He didn't do that.     He could have done that.       He

19         didn't do that, and now what he wants to do is say he

20         purports to represent us without having given us notice and

21         an opportunity to act.

22                    THE COURT:    Thank you.

23                    MR. FASTOW:    Thank you.

24                    THE COURT:    Anyone else on the plaintiffs' side?

25                    MR. MILLER:    No, your Honor.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 26 of27
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30963
                                                                                    26
                                     37791


  1                   THE COURT:    Okay.

  2                   MR. MUTCHNIK:      Good morning, your Honor.

  3                   Jim Mutchnik.

  4                   Mr. Cecchi is right.     The settlement represents an

  5        alignment of interest that was a hard fought arrangement.

  6        On the day we appeared when GEO appeared before you in June,

  7        met with Mr. Cecchi in an attempt to settle this, that is

  8        why I informed the Court on that day that GEO intended to

  9        resolve these liabilities.

10                    It took a substantial period of time and a lot of

11         documents and information and a fair amount of swearing to

12         be frank in order to get to this arrangement that allows GEO

13         to receive what it needed, which is a future free of claims

14         on the basis of the releases, but also allowing its ability

15         to put the claims behind it, so it could refinance a

16         substantial debt load, which I am happy to report as of

17         yesterday, I believe the company will be able to receive

18         sufficient commitments to fund its operations, also to pay

19         off the liabilities associated with the settlements here

20         today.   In anticipation of the commitments being finalized,

21         we would expect that the funds being available to both the

22         classes and to any private direct action plaintiff in

23         December and January.

24                    It is also confirmed, once again, with its insurer

25         group to make sure that it is in a position to fund the




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 27 of28
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30964
                                                                                    27
                                     37792


  1        settlement as well.

  2                   The Board has begun to think about living up to the

  3        commitment with respect to a sale process, anticipates

  4        taking that step in the coming month, which would first be

  5        to identify for the class plaintiffs and others, a

  6        representative banker that would stand in front of the

  7        company to guide it through a process, have a Board meeting

  8        as well to announce internally and externally the beginning

  9        of the sale process.

10                    So the goal is not just to have that to be a

11         potential contingency sometime in the future, but in order

12         to act quickly in the market and with this refinance ability

13         behind it to proceed through a process.

14                    There is no commitment in the settlement papers

15         that that process be concluded with a sale, but the hope and

16         expectation is that a sale would occur sometime in 2019 to

17         bring the monetary value --

18                    THE COURT:     There is no time limit in the

19         settlement as to when the sale must occur before this

20         contingency expires or --

21                    MR. MUTCHNIK:    There is no timetable on the back

22         end.   There is a timetable that the marketing process begin

23         30 days after final, final judgment, and the company is

24         prepared to move forward on that timeline.

25                    We also have begun the paperwork process again in




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 28 of29
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30965
                                                                                    28
                                     37793


  1        order to effect the sale in an orderly way, and hopefully we

  2        can that moving in 2019.

  3                   As to Mr. McShane, we support all of the comments

  4        of counsel here.     In addition to the issue of standing, I

  5        only note that the way I read it, Mr. McShane is looking

  6        for, in fact, an advisory opinion from the judge or a full

  7        on red lining of our settlement agreement.

  8                   Mr. Cecchi has identified the reason why that would

  9        be prohibited and not what we bargained for to have the

10         Court excise the words qui tam, but when I read his

11         objection and motion, I found language that struck me with

12         respect to the actual case or controversy as follows, which

13         is on Page 8, which says:       These releases and definitions of

14         releasing parties could be read, that in and of itself leads

15         me to say there is no case or controversy.

16                    I can confirm for the record, that GEO has not

17         sought to dismiss any of Mr. McShane's actions on the basis

18         of the release language, whether we do that in the future,

19         that, as Mr. Fastow identified, will be something for

20         Virginia and Illinois and for the common courts, so today he

21         has no standing.     He has no issue.

22                    Thank you, your Honor.

23                    THE COURT:    Thank you.

24                    MR. THEODOROU:    Your Honor, I have nothing to add

25         about the details of the settlement.         I think everything has




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 29 of30
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30966
                                                                                    29
                                     37794


  1        been adequately laid out.

  2                   But I will say one thing:      This resolution resolves

  3        a hotly litigated case, and I can say that with respect to

  4        my client in terms of, as you know, right from the beginning

  5        with the incipient motion to dismiss, thousands of pages

  6        being filed in terms of discovery.        I dealt with Mr. Miller

  7        and Mr. Shapiro I don't know how many times in terms of

  8        dealing with discovery issues in this case, motions to

  9        compel.    This is a good resolution in what has been a hotly

10         fought piece of litigation between the parties, and that I

11         can add.

12                    I am not going to add anything more in terms of

13         what the details of the settlement are, but I think in terms

14         of the color of what we are dealing with here, this

15         litigation, this is revolving a hotly disputed set of legal

16         issues.

17                    THE COURT:    All right.

18                    And that leads us to Mr. Newell.        Are you still

19         there?

20                    MR. NEWELL:    Yes.

21                    Thank you, your Honor.

22                    THE COURT:    All right.

23                    Mr. Newell, I would like to start with the issue of

24         standing, because as I reviewed the paperwork that was

25         submitted, that was the one thing that jumped out.           Where is




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 30 of31
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30967
                                                                                    30
                                     37795


  1        your standing in this settlement?

  2                   I mean, your claims are not being extinguished

  3        today.   There is not anyone here that is moving to dismiss

  4        any of your qui tam actions at this point, so where are we

  5        with regard to the standing issue?

  6                   MR. NEWELL:    Yeah.

  7                   Your Honor, thank you.

  8                   I think that the release provisions would be

  9        tantamount to settling and dismissing the actions in our

10         claims, and the direct purchaser plaintiffs acknowledge in

11         their briefing that they are seeking a release of those

12         claims, and really what this fundamentally comes down to,

13         that there is not legal authority to release the claims in

14         the qui tam actions.

15                    This Court does not have jurisdiction authority to

16         release those claims because the provisions in the Chicago,

17         Illinois and Virginia False Claims Act statutes provide that

18         only the Attorneys General and the Court have a role in

19         dismissing those claims, so that is really the fundamental

20         issue, that there just simply cannot be a release of those

21         claims beyond the issue of standing.

22                    The issue of standing is that Mr. McShane obviously

23         is bringing these -- he's not representing the parties,

24         contrary to the claims, the Virginia direct action claims.

25         He has never purported to be anyone's attorney.           He is




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 31 of32
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30968
                                                                                    31
                                     37796


  1        representing and bringing the case on behalf of the entities

  2        as provided for in the qui tam statutes.         You know, Supreme

  3        Court opinions interpreting the Federal False Claims Act, as

  4        we laid out in our papers, provide clearly that a relater

  5        has Article III standing to bring claims on behalf of the

  6        Government.

  7                   The qui tam statutes that Mr. McShane has brought

  8        his claims under are patterned off of that Federal False

  9        Claims Act and allow him to bring his claims on behalf of

10         those interests, and essentially these releases would be

11         extinguishing those claims, and that interest is not being

12         adequately protected because obviously the --

13                    THE COURT:    The Virginia claims are not even before

14         this Court.    They are not class action claims, correct?

15                    MR. NEWELL:    No.   They're class action claims, but

16         the main issue, that the release is purporting to settle and

17         dismiss those claims.      I mean, that is what a release is.

18         It's saying that the qui tams would not be able to go

19         forward as to the GEO settling parties, and I don't think

20         anyone is disputing that.       Whether or not someone has moved

21         to dismiss, they functionally are settling and dismissing

22         those claims, and there is no ability for these class

23         actions, for the direct or indirect purchaser claims, nor

24         for this Court to dismiss those claims.

25                    And really what we are asking for is that, you




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 32 of33
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30969
                                                                                    32
                                     37797


  1        know, this Court simply exclude the false claims actions

  2        from those releases because there is no authority to

  3        release.    The statutes clearly lay out that it has to be the

  4        Attorney General and the Court that can only settle or

  5        consent to dismissal of the case, so we're not --

  6                   THE COURT:    Counsel, Counsel, hold on.

  7                   Where is my authority to do that, because in

  8        essence you are asking me to get involved in the rewriting

  9        of their settlement, and I could certainly up end the entire

10         settlement.    That is part of the reason for the fairness

11         hearing, but where is my authority as I sit here to do that,

12         which you are asking me to do in terms of excise part of the

13         settlement?

14                    MR. NEWELL:    Well, I think the issue is there is no

15         authority to bless or release of those claims, so I think

16         something has to be done.       Either it is a written order that

17         excludes the release provisions or it takes this to the qui

18         tam court, because they are the ones presiding over these

19         actions, and the Attorneys General, they have to weigh in on

20         this, and they have not, you know, given their feedback,

21         because they are the only ones who can really do what these

22         releases are doing.

23                    And, you know, we kept the -- the Illinois Attorney

24         General has been kept in the loop, and I think that they

25         should, you know, on all of this briefing, and, you know, I




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 33 of34
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30970
                                                                                    33
                                     37798


  1        would strongly suspect that they do not agree that there is

  2        any authority for the indirect and direct purchaser class to

  3        release the claim without the authority and without

  4        consultation and the consent of the Attorney General in

  5        Illinois, and, you know, there should be the guidance and

  6        the input of the Attorney General in Illinois.

  7                   Just simply as a matter of law, the claims could

  8        not be released unless there is consent by the Attorney

  9        General and the qui tam courts, so we're asking for

10         something that would reflect, you know, to tee this issue up

11         for them, if your Honor does not feel comfortable excluding

12         the False Claims Act statutes from the release.

13                    THE COURT:    Do you represent anyone that was or is

14         either a direct or an indirect purchaser or who is part of

15         this settlement class?

16                    MR. NEWELL:    We don't directly represent, no, I'm

17         not the attorney for them.       We are bringing qui tam bases on

18         behalf of entities included in those classes.

19                    THE COURT:    Say that again.

20                    MR. NEWELL:    Under the False Claims Act statutes,

21         Mr. McShane is the relater, the whistleblower, who is able

22         under those statutes to bring claims on behalf of some

23         municipalities that would be encompassed in the direct

24         purchaser plaintiff class and likely in the indirect

25         purchaser plaintiff class.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 34 of35
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30971
                                                                                    34
                                     37799


  1                   THE COURT:    All right.

  2                   Anything else from you?

  3                   MR. NEWELL:    No, your Honor.

  4                   I just wanted to reiterate that I think there are

  5        ways to work this out.      We are not looking to thwart the

  6        settlement.    We think there's, you know, simply there isn't

  7        legal authority to release our claims, and I think that it

  8        can be worked by the proper parties, which are the qui tam

  9        courts and the Attorneys General.

10                    THE COURT:    I don't think anybody is taking quarrel

11         with that.

12                    MR. NEWELL:    Well, I think the original order from

13         your Honor is something teeing up the issue, because

14         otherwise this will be deemed released, and you know, that

15         would be functionally dismissing and settling the cases

16         without, you know, properly having the Attorneys General and

17         qui tam courts weighing in, and I think it is within your

18         authority to say that there is an issue left to the qui tam

19         courts and should not be determined here today.

20                     THE COURT:    All right.    Okay.   Thank you.

21                    Hang in there, Mr. Newell.

22                    Mr. Cecchi?

23                    MR. NEWELL:    Thank you very much.

24                    THE COURT:    Mr. Cecchi, isn't that not a reasonable

25         approach?




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 35 of36
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30972
                                                                                    35
                                     37800


  1                   MR. CECCHI:    That he bring his application to the

  2        qui tam courts?

  3                   THE COURT:    Right, and that this Court's decision

  4        today does not affect how the qui tam actions will be

  5        decided one way or another.

  6                   MR. CECCHI:    Yes.    I think that the jurisdiction of

  7        those qui tam courts is not impaired one way or another by

  8        what happens here today.

  9                   THE COURT:    I guess his concern is that the way

10         that the settlement is written here, it would or could be

11         argued and interpreted by another Court to have been a de

12         facto of release of those claims that are not before this

13         Court today.    I think that is what he is saying.

14                    Right, Mr. Newell?

15                    MR. NEWELL:    Correct.

16                    MR. CECCHI:    I think -- I think to the extent, and

17         I am thinking out loud here that -- I mean, it is not our

18         intention for your Honor's orders to in any way impede or

19         impair whatever those qui tam courts view their

20         jurisdiction --

21                   THE COURT:     The Virginia actions I guess --

22                    MR. CECCHI:    Yeah.

23                    THE COURT:    -- that is where they are, right, Mr.

24         Newell?

25                    MR. NEWELL:    Well, there's three actions, your




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 36 of37
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30973
                                                                                    36
                                     37801


  1        Honor.   There's one -- there is two in Illinois State Courts

  2        under the Chicago False Claims Act and the Illinois False

  3        Claims Act, and there is a third in Virginia under

  4        Virginia's version of the False Claims Act.

  5                   THE COURT:    Okay.   I think we need to hear from the

  6        defense side.     That is what he is worried about, not

  7        necessarily you.

  8                   MR. CECCHI:    Correct.

  9                   But I just do want to point out because he talked

10         about the Attorneys General.

11                    Under CAFA, the Attorneys General, who he says make

12         this decision, got notice and made the decision, so they

13         were informed.

14                    The municipalities, who he says he brings the

15         claims on behalf of, got notice and made a decision, so they

16         had this release, both of them.

17                    THE COURT:    All right.

18                    Let's hear from the defense.

19                    MR. MUTCHNIK:    Sure.

20                    THE COURT:    Now we got this teed up.      We know what

21         the concern is.

22                    So what is your position?

23                    MR. MUTCHNIK:     Just for the record, GEO sent out

24         the CAFA notices to be clear.

25                    He is asking again, as I mentioned before, for some




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 37 of38
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30974
                                                                                    37
                                     37802


  1        opinion from you that he can take back to the cases that he

  2        has filed elsewhere that he survives.         However, GEO today or

  3        any other defendant has not sought to dismiss this case with

  4        respect to these releases.       There is no guarantee that that

  5        ever happens.

  6                   If and when some defendant says your claims have

  7        been dismissed or released by fact of this judgment, that

  8        will be an issue for those Courts to decide.          That happens

  9        every day in jurisdiction across State Courts, other Federal

10         Courts --

11                    THE COURT:    But would you agree that nothing I am

12         doing today should be served to indicate to another Court

13         how they should rule?

14                    MR. MUTCHNIK:    Correct.

15                    I believe your job is approval of this issue.          You

16         make a determination as the basis of this release, whether

17         that other Court decides that your ruling bars his claim is

18         for that Court alone, if it is even raised by any of the

19         defendants, and today that has not happened.

20                    THE COURT:    Yes.   But it sounds to me like you are

21         trying to keep that door open, though, to be able to argue

22         to the Virginia court or the Chicago court or Illinois that

23         his claims were settled today by virtue of this judgment.

24                    MR. MUTCHNIK:     Sure.    That is what we bargained

25         for.   I don't think this ruling, in effect, his view is his




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 38 of39
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30975
                                                                                    38
                                     37803


  1        reading in asking you to decide today that his concerns that

  2        this release would bar his claims, that is his supposition

  3        and no more than that.

  4                   THE COURT:    Well, why is that his supposition?        He

  5        is saying that that is what the release says.

  6                   MR. MUTCHNIK:    That's -- people make claims all of

  7        the time.    That is something else in some other court might

  8        affect me, but you have to have the ability to make that

  9        argument.    It has to be a real case or controversy.         Just by

10         virtue of him saying, hey, it might happen --

11                    THE COURT:    Well, I can tell you this.       I am not

12         taking a position, and this Court is not making a ruling

13         today that anything that I do with regard to this judgment

14         today releases or terminates the qui tam actions or affects

15         them in any way.     Then it is up to the other courts to

16         decide that issue.      Isn't that the way that this should be

17         handled?

18                    MR. MUTCHNIK:     Yes.

19                    THE COURT:    Because I can only decide what is in

20         front of me, and what is in front of me is the fairness of

21         this settlement and the appropriateness of this settlement.

22         Whether or not there is a decision by another court of what

23         the effect of this is, it is going to be up to them, except

24         that it's going to be clear from the record, as I am

25         speaking, that all I am doing is settling the claims that




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 39 of40
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30976
                                                                                    39
                                     37804


  1        are before me --

  2                   MR. MUTCHNIK:    Correct.

  3                   THE COURT:    -- and this is not to indicate what, if

  4        anything, should be the decision on the qui tam actions at

  5        another state.

  6                   MR. MUTCHNIK:    I agree.

  7                   MR. CECCHI:    We are in agreement as well, your

  8        Honor.

  9                   THE COURT:    All right, Mr. Newell?

10                    MR. NEWELL:    Yeah.   I think that is fine, your

11         Honor.   I think, you know --

12                    THE COURT:    You will have your transcript, and you

13         can quote it in your position brief when it happens.

14                    I think that what I just said on the record,

15         because I have authority to say that, but beyond that I

16         think most of what you are trying to get me to do really was

17         (A) you were straining into areas where you had no standing

18         and asking me to get involved in claims that are not before

19         this Court.    But I think based on the statements I just made

20         on the record, I think that gives you at least the comfort

21         that you need with regard to the actions that are not

22         pending before this Court.

23                    MR. NEWELL:    Yes, your Honor.

24                    Thank you.

25                    THE COURT:    All right.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 40 of41
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30977
                                                                                    40
                                     37805


  1                   So here is what I have to say.       I have been living

  2        with this case for a long time.        I have had many conferences

  3        with the attorneys involved in this case.          I agree that this

  4        was a hotly disputed litigation.        I have presided over the

  5        criminal cases, so I know the nuances of the factual

  6        background here and the conspiracy that was at issue that

  7        propelled this litigation.

  8                   So I am aware also of the concerns regarding GEO's

  9        financial condition and the ability to be able to obtain a

10         judgment, if in fact this matter had gone to trial and a

11         verdict had been returned in favor of the plaintiff, and

12         whether or not at that point GEO would have been able to

13         continue as a business entity that was profitable and making

14         money.

15                    I think that this was a settlement that addressed

16         all of those issues, addressed what I believe was going to

17         be a clear liability of the defendant in light of the guilty

18         plea in the criminal action, but also took under

19         consideration the nuances of the financial condition of GEO

20         and the proposed restructuring and potential sale to the

21         benefit of the class.

22                    The plaintiffs' team has also handled this in a

23         reasonable way with regard to the issue of the attorneys'

24         fees, not wanting to glom up all of the money at the

25         beginning.    I think that that is commendable that the class




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 41 of42
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30978
                                                                                    41
                                     37806


  1        came first and that the settlement the way that it was

  2        structured addresses that issue and leaves the door open for

  3        even more money for the class, if the company is sold or

  4        becomes a profitable concern going forward.

  5                   So under the totality of the circumstances, I think

  6        this is an appropriate and fair settlement, and I intend to

  7        sign the order approving it.

  8                   Thank you.

  9                   MR. CECCHI:    Thank you, Judge.

10                    In light of your Honor's ruling and explanation

11         regarding Mr. McShane, would Mr. Newell withdraw his

12         objection through a letter or otherwise or orally.           I mean,

13         I think that is just the best way to clean up his

14         objections.

15                    MR. NEWELL:    I am not willing to take a position at

16         this point.

17                    Will there be a transcript where I can review the

18         Court's ruling?

19                    Will we be able to obtain a transcript of today's

20         proceedings?

21                    THE COURT:    Yes.   You can order it from my court

22         reporter here.

23                    What did you just say?      You are willing to do that

24         letter or not?

25                    MR. NEWELL:    Not at this point.




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
Case
 Case2:16-md-02687-MCA-MAH
       2:16-md-02687-MCA-MAHDocument
                             Document1184
                                      1465-10
                                           Filed Filed
                                                 01/04/19
                                                       12/11/20
                                                            PagePage
                                                                 42 of43
                                                                      42of
                                                                         PageID:
                                                                           43 PageID:
                                                                                 30979
                                                                                    42
                                     37807


  1                   I mean, if we are -- I want to consider things

  2        before committing to withdrawing our objection, and I think

  3        if we are withdrawing it, we will file something, but I am

  4        not going to withdraw it right now.

  5                   THE COURT:    That's fine.    I think that the Court

  6        will deal with it in our order.

  7                   MR. CECCHI:    Judge, we did file with our papers

  8        three orders, but I have additional copies.          Those orders

  9        are the final judgment, the order approving the planned

10         distribution and the attorneys' fees.

11                    I just brought extra copies, if I can bring them to

12         your deputy.

13                    THE COURT:    You can give them to my law clerk

14         there.

15                    MR. CECCHI:    And I am bringing the indirect as

16         well.

17                    THE COURT:    All right.

18                    Thank you.

19                    Mr. Newell, you are excused.

20                    MR. NEWELL:    Thank you, your Honor.

21                    THE COURT:    Thank you.

22                    (The matter concluded)

23

24

25




                PHYLLIS T. LEWIS, CCR, CRCR, OFFICIAL COURT REPORTER
